Citation Nr: 1124726	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial disability evaluation for left shoulder degenerative joint disease, rated 20 percent disabling, for the period since July 18, 2005.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1956 to March 1959, as well as periods of Army Reserve service from May 1976 to May 1979 and from February 1980 to February 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 1963 and October 2007 decisions by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).  

This case was previously remanded by the Board in December 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left upper extremity is his dominant extremity.  

2.  Since July 18, 2005, the Veteran's left shoulder disorder is manifested by limitation of motion to shoulder level, but the preponderance of the evidence shows that it does not approximate not limitation of motion midway between his side and shoulder level.  


CONCLUSION OF LAW

Since July 18, 2005, the criteria for an initial disability rating in excess of 20 percent for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1154(a), 1155, (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.1-4.16, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the present matter, the claim for a higher disability evaluation for a left shoulder disorder arises from the initial grant of service connection.  As this is an appeal arising from the initial grant of service connection, the notice that was provided to the Veteran before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, all pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  VA has associated with the claims file the service treatment records and reports of his post-service care, as well as his Social Security Administration (SSA) folder.  He has also been afforded VA examinations.  What is more, the RO has substantially, if not fully, complied with the Board's December 2010 remand instructions and the Veteran has not requested a Board hearing related to his present claim.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Higher Rating Claim

A December 2010 RO rating action assigned an initial 20 percent rating for the Veteran's left shoulder disability, from April 15, 1992, to September 10, 1997, and from December 1, 1997, to July 18, 2005, under Diagnostic Code 5010-5201.  Additionally, this rating action assigned a temporary total disability evaluation based on hospital convalescence, from September 10, 1997, to December 1, 2010.  The Board will now review the portion of the Veteran's claim seeking a higher initial disability evaluation for a left shoulder disorder, on and after July 18, 2005.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to November 17, 2003.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 5010 requires that VA rate the Veteran's left shoulder disorder on the basis of limitation of motion.  

Under Diagnostic Code 5201, dominant shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  A 30 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates shoulder motion limited to 25 degrees or less.  See 38 C.F.R. § 4.71a, Plate I.  

The Veteran was provided a July 2005 VA orthopedic examination.  At this time, the Veteran reported experiencing constant left shoulder pain that had increased in severity, with overhead activities causing an increase in symptomatology.  The Veteran further indicated that relevant physical therapy and prescription medications provided limited relief.  On physical examination, the examiner noted no gross deformity, tenderness or sign of impingement and good rotator cuff strength.  Relevant testing also revealed negative apprehension and relocation test results, but the examiner indicated that "empty can" testing caused the Veteran to develop left shoulder pain.  Range of motion examination revealed pain-free (I) flexion to 90 degrees; and (II) abduction to 90 degrees.  Based on radiological test findings, the VA examiner diagnosed the Veteran with left shoulder rotator cuff tendonitis and probable osteoarthritis.

VA treatment records documenting the Veteran's treatment for left shoulder symptoms have also been associated with the claims folder.  An August 2005 VA treatment record indicates that no left shoulder abnormalities were found on physical examination, but the VA physician reported that the Veteran had chronic left shoulder pain that was stable.  Additionally, a May 2006 VA treatment record documents the usage of steroid injections to treat the Veteran's left shoulder symptomatology and his account of limited pain relief with these treatments.  Further, while neither provides specific range of motion findings, respective September 2007 and March 2008 VA treatment records note the Veteran's range of motion as being intact.  

In connection with his present claim, the Veteran was again provided a VA orthopedic examination, in December 2008.  During the examination, the Veteran reported left shoulder pain that remained "unchanged over time," with some shoulder motions aggravating pain symptoms.  On physical examination, the Veteran's left shoulder presented no gross deformity or tenderness.  Further, no abnormalities were found on respective impingement sign, "can," apprehension and relocation tests.  Left shoulder range of motion examination revealed pain free (I) flexion to 100 degrees; and (II) abduction to 90 degrees, with repetitive testing not resulting in any pain, fatigue, weakness, lack of endurance or additional loss of motion.  The VA examiner also indicated that the Veteran presented good rotator cuff strength and diagnosed left shoulder tendinitis.  

The claims folder also contains a private left shoulder examination report, dated in June 2009.  This examination report indicates that the Veteran presented left shoulder (I) flexion to 110 degrees; (II) abduction to 120 degrees; (III) internal rotation to 70 degrees; (IV) external rotation to 75 degrees; and (V) extension to 45 degrees, but provided no findings related to repetitive testing or as to the onset of pain.  In light of these findings, the private physician stated that the Veteran retained approximately 50 percent of his left shoulder function, as well as presenting evidence of left rotator cuff tendonitis and a possible partial cuff tear.  

A July 2009 statement from private physician J. Rao, M.D. has also been associated with the claims folder.  In this statement, Dr. Rao states that the Veteran had left shoulder tenderness in the subacromial area, mild tenderness over the acromioclavicular joint, positive impingement sign and "severe pain."  Dr. Rao also indicates that the Veteran's pain-free left shoulder abduction was limited to 90 degrees.  After detailing the pertinent radiological findings, Dr. Rao diagnosed rotator cuff tendinitis of the left shoulder with status post decompression of the shoulder and reported the relevant treatment for this condition, to include possible injections.  

Pursuant to the Board's remand instructions, in January 2011 the Veteran was provided another VA examination.  During the examination interview, the Veteran reported experiencing left shoulder pain, stiffness, severe weekly flare-ups that lasted hours.  The Veteran also indicated that his left shoulder symptoms were aggravated by excessive movement and lifting.  On physical examination, the VA examiner noted the absence of any joint deformity, weakness, incoordination, locking, and effusions.  The Veteran's left shoulder did present decreased speed of motion and tenderness.  On physical examination, the examiner noted pain-free (I) flexion to 160 degrees; (II) abduction to 110 degrees; (III) internal rotation to 80 degrees; (IV) external rotation to 70 degrees.  Additionally, the examiner indicated that there was objective evidence of pain on repetitive testing and that such testing resulted in internal rotation being limited to 70 degrees.  While the report specifically indicates the absence of any ankylosis or arthritis, the examiner diagnosed left shoulder degenerative joint disease, calcific tendinitis.  

In addition to the evidence detailed above, many other relevant pieces of evidence, both medical and lay, have been associated with the claims folder.  Although the Board has not detailed each of these pieces of evidence, the evidence of record is generally consistent with the findings highlighted above and unquestionably has been reviewed and considered, in evaluating the Veteran's present claim.   

	Merits

Based on the evidence of record, the Board finds that the criteria for a disability evaluation in excess of 20 percent for the Veteran's left shoulder disorder are not met.  

The Board finds that at no time during the period under review has the Veteran demonstrated sufficient limitation of left shoulder motion to warrant the assignment of a rating in excess of 20 percent.  The Veteran has provided a competent and credible account of left shoulder symptomatology, to include painful motion; however, VA examinations, dated in June 2005, and December 2008 and the July 2009 statement of Dr. Rao document pain-free left shoulder abduction limited to 90 degrees, reflecting the most severe limitation of record.  What is more, the July 2005 VA examination report reflects the most severe limitation of left shoulder flexion to 90 degrees due to pain.  These findings indicate the Veteran has left shoulder motion limited to shoulder level, at the most.  Stated differently, although the Veteran has limited left shoulder motion (albeit with pain) and some loss of rotation motion on repetitive testing, the medical evidence of record does not indicate, and he does not report, left shoulder motion limited to midway between his side and shoulder level (i.e. less than 90 degrees but more than 45 degrees).  Thus, considering the evidence of record, medical and lay, and the DeLuca factors, the criteria for a 30 percent disability evaluation, under 38 C.F.R. § 4.71a, Diagnostic Code 5201, are not met.  Therefore, the Board finds that at no time during the period under review has the Veteran's left shoulder disorder warranted a rating in excess of 20 percent and, to this extent, his appeal is denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201 and Plate I.  

The Board has considered all applicable provisions of law and regulation, made potentially applicable through the assertions and issues raised in the record, and finds that there is insufficient evidence of record to warrant the assignment of a separate, and/or more favorable, rating under any other Diagnostic Code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not reflect any diagnosed left shoulder (I) ankylosis; (II) malunion or nonunion of the humerus; (III) recurrent dislocation of the humerus; (IV) fibrous union of the humerus; (V) loss of the humerus head; or (VI) dislocation, nonunion and/or malunion of the clavicle or scapula.  Accordingly, 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203 are inapplicable and not properly for application at the present time.  

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible evidence demonstrates that a 20 percent rating for a left shoulder disorder represent the greatest degree of disability for the Veteran's service connected disability for any point during this appeal.  The benefit of the doubt has been given to the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, staged rating is not warranted. 

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left shoulder disability.  There is evidence that the Veteran's left shoulder disability is productive of pain and functional impairment, which are contemplated by the rating assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Total Disability Evaluation Consideration 

In evaluating the Veteran's present claim, the Board has considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), but an April 2011 rating action granted the Veteran a TDIU.  Moreover, the record does not indicate the Veteran or his representative has expressed any disagreement with any aspect of this determination.  Thus, the Board need not address the assignment of a TDIU at this time.


ORDER

An initial disability evaluation in excess of 20 percent for a left shoulder disorder, on and after July 18, 2005, is denied.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


